IN THE SUPREME COURT OF THE STATE OF NEVADA


                    MARLENE ROGOFF,                                         No. 84673
                                Appellant,
                                      vs.                                           FILED
                    ROCKVIEW DAIRIES, INC.,
                                      Res ondent.                                    MAY 1 3 2022
                                                                                  ELIZABETH A. BROWN
                                                                                CLERKOFAUPREME COURT
                                          ORDER DISMISSING APPEAL              BY   5•/C.5“...t.nrsit
                                                                                      DEPUTY CLERK

                                 This is a pro se appeal proposing to challenge an order entered
                   by the court of appeals in Docket No. 83035. Eighth Judicial District Court,
                   Clark County; David M. Jones, Judge.
                                 On March 28, 2022, the court of appeals entered an order
                   affirming the judgment of the district court. Rogoff v. Rockview Dairies, Inc.,
                   Docket No. 83035 (Order of Affirmance, March 28, 2022). The order is not
                   an appealable order, and the time for filing a petition for rehearing (NRAP
                   40) or review (NRAP 40B) in Docket No. 83035 expired on April 15, 2022.
                   Appellant filed this notice of appeal on April 30, 2022. This court lacks
                   jurisdiction, and
                                 ORDERS this appeal DISMISSED.




                                             Hardesty


                                              ,J
                   Stiglich                                    Herndon

                   cc:   Hon. David M. Jones, District Judge
                         Marlene Rogoff
                         The Galliher Law Firm
SUPREPAE COURT
                         Eighth District Court Clerk
      OF
    NEVADA

(0) I947A 44144,


                                                •
                                                                                            t.          r